
	
		I
		111th CONGRESS
		1st Session
		H. R. 4086
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2009
			Mr. Kirk introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require that certain conditions be met before the
		  transfer of an individual detained at Naval Station, Guantanamo Bay,
		  Cuba.
	
	
		1.short titleThis Act may be cited as the
			 Guantanamo Detainee Transfer Impact Assessment Act of
			 2009.
		2.Requirements
			 relating to transfer of Guantanamo Detainees
			(a)Requirements
			 relating to transferA Guantanamo detainee may not be transferred
			 to any State unless the following 3 conditions have been met at least 60 days
			 before the transfer:
				(1)A
			 Homeland Insecurity Impact Statement has been prepared in accordance with
			 subsection (b).
				(2)The President has submitted a copy of the
			 Homeland Insecurity Impact Statement to each of the following—
					(A)Congress;
					(B)the Governor of
			 the State to which the Guantanamo detainee is to be transferred; and
					(C)the legislature of that State.
					(3)The legislature of that State has consented
			 to the transfer by a majority vote.
				(b)Homeland
			 Insecurity Impact Statement
				(1)PreparationThe
			 Homeland Insecurity Impact Statement referred to in subsection (a) shall be
			 prepared by the Comptroller General in consultation with—
					(A)the Inspector
			 General of the Department of Homeland Security;
					(B)the Inspector General of the Federal Bureau
			 of Investigations; and
					(C)the Inspector General of the Office of the
			 Director of National Intelligence.
					(2)Form and
			 contentThe Homeland
			 Insecurity Impact Statement referred to in subsection (a) shall be in writing
			 and shall include—
					(A)the name of the Guantanamo detainee to be
			 transferred;
					(B)the location and the name of the
			 installation to which the Guantanamo detainee is to be transferred;
					(C)an explanation as
			 to why that location has been selected; and
					(D)an assessment of any risks which
			 transferring the Guantanamo detainee to that location poses to—
						(i)the
			 security of the United States;
						(ii)the
			 residents of the United States;
						(iii)the United
			 States Armed Forces; and
						(iv)the
			 intelligence community as that term is defined in section 3(4) of the National
			 Security Act 1947 (50 U.S.C. 401a(4)).
						(c)DefinitionsIn
			 this section:
				(1)Guantanamo
			 detaineeThe term Guantanamo detainee means an
			 individual who on November 1, 2009, is detained at Naval Station, Guantanamo
			 Bay, Cuba.
				(2)StateThe
			 term State includes the District of Columbia, the Commonwealth of
			 Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of
			 the Northern Mariana Islands and any other territory or possession of the
			 United States.
				
